NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 5, 2009
                                   Decided October 6, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐4066

UNITED STATES OF AMERICA,                        Appeal from the United States District Court
           Plaintiff‐Appellee,                   for the Western District of Wisconsin.

       v.                                        No. 08‐CR‐102

ODELL DOBBS,                                     Barbara B. Crabb,
     Defendant‐Appellant.                        Chief Judge.

                                           O R D E R

       Odell Dobbs pleaded guilty to distribution of crack, 21 U.S.C. § 841(a)(1), and was
sentenced to 262 months’ imprisonment.  Dobbs filed a notice of appeal, but his appointed
lawyer has moved to withdraw because he cannot discern a nonfrivolous basis for appeal. 
See Anders v. California, 386 U.S. 738 (1967).  We invited Dobbs to respond to counsel’s
submission, see CIR. R. 51(b), but he did not.  We limit our review to the issues considered in
counsel’s facially sufficient supporting brief.  See United States v. Schuh, 289 F.3d 968, 973‐74
(7th Cir. 2002).
No. 08‐4066                                                                              Page 2

       Counsel tells us that Dobbs does not want his guilty plea vacated, and so counsel
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the plea.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).   

        Counsel has identified just one potential argument: whether Dobbs might challenge
the reasonableness of his prison sentence.  Based on two prior felony convictions, one for
delivery of cocaine and the second for aggravated battery to a police officer, Dobbs was
sentenced as a career offender.  See U.S.S.G. § 4B1.1(a).  The district court set a base offense
level of 37, see id., and subtracted three levels for acceptance of responsibility, id. § 3E1.1,
which, combined with a criminal history category of VI, yielded a guidelines imprisonment
range of 262 to 327 months.  The court sentenced him to the low end of the suggested range. 
A sentence within a properly calculated guidelines range is presumed reasonable.   Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Cano‐Rodriguez, 552 F.3d 637, 639 (7th
Cir. 2009).  At sentencing the court weighed the appropriate factors under 18 U.S.C.
§ 3553(a), and also considered Dobbs’s argument that he should be sentenced to the
statutory minimum of 240 months’ imprisonment because of his cooperation (an argument
the court dismissed as “almost ludicrous” because he admittedly lied to police about all of
his drug sources).  The court also noted that Dobbs was a 32‐year‐old with a criminal
history that demonstrates that he had been on a self‐destructive path for a long time. 
Because the court meaningfully considered the § 3553(a) factors, any argument challenging
Dobbs’s sentence would be frivolous.  See, e.g., United States v. Panaigua‐Verdugo, 537 F.3d
722, 727 (7th Cir. 2008).

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.